Citation Nr: 0524652	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel





INTRODUCTION

The veteran served on active duty from August 1977 to May 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case now returns to the Board following completion 
of development made pursuant to its February 2002 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a right or left wrist 
disability that is related to injury or disease during his 
military service; arthritis was not manifested to a 
compensable degree within one year after the veteran's 
separation from service.  


CONCLUSION OF LAW

The veteran's right and left wrist disabilities were not 
incurred in or aggravated by the veteran's military service, 
and the inservice incurrence of arthritis may not be 
presumed.  38 U.S.C.A. §§ 1101, 38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he injured his wrists during his 
military service in a motor vehicle accident in May 1979.  
Although treatment was not provided for his wrists in the 
aftermath of that incident, the veteran explains that he may 
have sustained injury to the right wrist then, since a 
nonunion of the right wrists was identified later in 1995.  
The veteran emphatically contends that his current disability 
is not solely the result of his on-the-job injury that 
occurred in the mid-1990s.  Rather he argues that the alleged 
inservice injury contributes to 50 percent of existing 
disability in the right wrist.  With respect to the left 
wrist disability, the veteran has argued that this condition 
is directly the result of disability in the right wrist.  

While the veteran's contentions regarding the origin of right 
and left wrist disabilities have been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


The Board has reviewed all of the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against the veteran's claims.  Service medical records are 
entirely negative for complaints or findings relative to 
either wrist.  The service medical records document that the 
motor vehicle accident to which the veteran refers occurred 
in May 1979.  These records show treatment for the veteran's 
spine, but there is no reference to complaints or treatment 
for either wrist from May 1979 through the remaining 6 years 
of the veteran's military service.  

In the mid-1990s, more than 10 years after the veteran's 
separation from military service, the first documented 
evidence of any wrist complaints is recorded.  A December 
1995 report from E. B. Toby, M.D. shows that the veteran 
complained of discomfort of the right wrist of three or four 
weeks' duration, and responded in the negative to inquiry 
regarding the occurrence of any previous injuries.  Dr. Toby 
concluded that although the symptoms had only begun recently, 
these symptoms were associate with a very old nonunion of the 
scaphoid.  He explained that views of the wrist showed very 
sclerotic margin between the fragments, indicative of a very 
long term nonunion.  Arthritis was observed as well.  The 
veteran underwent a proximal row carpectomy as a result of 
these findings.  The Board observes that neither the veteran 
nor his private physician made any reference to any injury in 
the military.  The first documented evidence of left wrist 
disability is contained in private treatment records in the 
mid-1990s showing evaluation and treatment for a twisting 
injury of the left wrist in July 1996.  

A December 1999 medical report from L. D. Ketchum, M.D. is to 
the effect that the veteran presented problems with both 
wrists after having worked at Goodyear Tire and Rubber 
Company for 11 years first as a tire builder and then as a 
janitor.  He was noted to have a "pre-existing" right wrist 
problem of which he had been previously unaware.  That was a 
nonunited scaphoid fracture identified when he started having 
wrist pain.  Dr. Ketchum noted that the veteran in 1995 
injured his right wrist at work and was treated by Dr Toby 
who recommended a proximal row carpectomy that was 
accomplished in January 1996.  In December 1998, the veteran 
injured his left wrist while ringing out a mop.  Testing 
accomplished by Dr. Toby revealed a ligament disruption at 
the lunate triquetrum and scaphotrapezial attachment with 
irregularity of the articular spaces.  Surgical repair was 
accomplished for these findings.  Additional injury to the 
left wrist was noted in April 1999 when the veteran 
reportedly was "babying" the right wrist.  Dr. Ketchum 
noted that the veteran's employment history was remarkable 
for strenuous physical labor as a tire builder and janitor.  
Although his transfer to the janitor position was thought to 
be less harmful on the right wrist, as a janitor the veteran 
was required to "do fairly heavy work, including moving 
furniture, stripping floors and emptying 55 gallon bins that 
contained bags filled with trash."  

The Board observes that the historical information completed 
at the time of the December 1999 examination shows that in 
response to inquiry regarding how and when the injuries 
occurred, the veteran responded that he injured his right 
wrist while building tires and his left wrist while mopping, 
that the injuries occurred in December 1995 and December 
1998, and that they were work related.  

An August 2002 medical statement obtained from Dr. Toby shows 
that although the veteran reported that he had no prior wrist 
complaints before he was seen in December 1995, X-ray 
examination was indicative of a chronic scaphoid nonunion 
that it is most likely occurred prior to December 1995.  He 
indicated, "This most likely would have occurred with an 
injury sometime well before 1995." He added, "It is 
possible that an automobile injury in May of 1979 may have 
caused a scaphoid fracture, which [led] to this scaphoid 
nonunion."  It is significant to note that Dr. Toby did not 
state with any degree of certainty that the wrist 
disabilities are related to the veteran's military service.  
The use of the words "possible" and "may have caused" 
suggests that a nexus is within the realm of probability; 
nonetheless, taken in context, the 2002 opinion seems nothing 
more than speculation.  First, the examiner's statement 
appears to be most probative on the point that the veteran's 
scaphoid nonunion existed prior to its discovery in December 
1995.  Dr. Toby, however, did not address the absence of 
complaints or findings pertaining to either wrist during the 
veteran's military service or the strenuous activity that 
characterized the veteran's employment history.  These 
factors diminish the probative value of the opinion for the 
purpose of establishing a nexus between the veteran's current 
condition and his military service.  

The Board is not required to accept doctors' opinions that 
are based upon appellant's recitation of medical history.  
The Board has a duty to assess the credibility and weight to 
be given to the evidence of record.  See Ovens v. Brown, 
7 Vet. App. 429 (1995).  

The Board is mindful of the doctrine of benefit of the doubt, 
which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has right or left wrist 
disability associated with an injury, disease or event during 
his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for right and left wrist disabilities 
is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially provided the veteran section 5103(a) notice 
in a July 2001 letter, prior to the adverse decisions in 
2002.  In this and subsequent letters in June 2002 and March 
2004, the RO notified the veteran how he could establish 
service connection and of VA's duties to assist him in his 
claim.  The RO gave him details about the sources of evidence 
that might show his entitlement.  In addition, the RO 
informed him of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  
Although the RO did not specifically ask the veteran to 
submit all evidence in his possession, it told him to send 
the needed information as soon as possible.  Moreover, it 
provided the text of 38 C.F.R. § 3.159, from which the Court 
drew the fourth element of notification, in the statement of 
the case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist the veteran, RO obtained 
the veteran's service medical records and reports of VA 
evaluation and treatment.  The RO also amassed reports of 
private treatment from the medical providers identified by 
the veteran.  The RO scheduled VA examinations to obtain 
evidence of current disability and a nexus opinion.  In view 
of the foregoing, VA, to the extent possible, has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not be prejudiced by the Board's 
proceeding to the merits of the claim.  


ORDER

Service connection for a right wrist disability is denied.  

Service connection for a left wrist disability is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


